

104 HR 4848 IH: Rescinding DHS’ Waiver Authority for Border Wall Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4848IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Miss Rice of New York (for herself, Mr. Thompson of Mississippi, Ms. Barragán, Ms. Jackson Lee, Ms. Schakowsky, Mr. Cuellar, and Ms. Norton) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to repeal certain waiver authority relating to the construction of new border barriers, and for other purposes.1.Short titleThis Act may be cited as the Rescinding DHS’ Waiver Authority for Border Wall Act.2.Repeal of waiver authority for the construction of new border barriersSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended by striking subsection (c).